Title: To James Madison from William C. C. Claiborne, 6 July 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 6 July 1805, New Orleans. “On the third Instant the Legislative Council was pror[o]gued Sine die, and I have the Honor to enclose for your perusal a Copy of a Short address which I made on the occasion. Perhaps you will perceive on my part a greater share of feeling than ought to have been manifested; but the late State of party here was Such, that I could not well have omitted noticing it, and I am persuaded that the allusions made to the efforts of, calumniators may have a good effect; not on Them, for they are callous to every virtuous impulse, but with the people; whom I trust will not for the future be as easily imposed upon by pretended Patriots. Finding that reports still existed relative to the retrocession of Louisiana to Spain, and that Such reports tended to lessen the confidence and Affections of the Citizens for the American Government, I thought it proper to express the Sentiments contained in the latter part of the address, and I flatter myself you will not Suppose that I said too much on the Subject.
          “I have received no recent dispatches from the Seat of Government.”
        